                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JOSEPH JOHN GRIJALVA,
                                  11                                                      Case No. 19-cv-05694-RS (PR)
                                                      Plaintiff,
                                  12
Northern District of California




                                                v.
 United States District Court




                                                                                          ORDER REOPENING ACTION;
                                  13
                                        SANTA CLARA COUNTY, et al.,                       ORDER DISMISSING COMPLAINT
                                  14                                                      WITH LEAVE TO AMEND
                                                      Defendants.
                                  15

                                  16
                                  17                                         INTRODUCTION
                                  18          This federal civil rights action was dismissed because plaintiff failed to comply with
                                  19   the Court’s orders to file a complaint and an application to proceed in forma pauperis.
                                  20   Since dismissal, those documents have been filed. Accordingly, this action is
                                  21   REOPENED. The Clerk is directed to modify the docket to reflect this. The judgment and
                                  22   the order of dismissal are VACATED. (Dkt. Nos. 9 and 10.)
                                  23          Plaintiff fails to state any claim for relief in his 42 U.S.C. § 1983 complaint.
                                  24   Accordingly, the complaint is DISMISSED with leave to file an amended complaint on or
                                  25   before March 2, 2020. No extensions of time will be granted. Failure to file a proper
                                  26   amended complaint by the deadline, or a failure to comply in every respect with the
                                  27   instructions given in this order, will result in the dismissal of this suit and the entry of
                                  28   judgment in favor of defendants.
                                   1                                           DISCUSSION
                                   2   A.     Standard of Review
                                   3          A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                   4   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                   5   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                   6   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                   7   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                   8   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                   9   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                  10   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
                                  11   (9th Cir. 1994). To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two
                                  12   essential elements: (1) that a right secured by the Constitution or laws of the United States
Northern District of California
 United States District Court




                                  13   was violated, and (2) that the alleged violation was committed by a person acting under the
                                  14   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  15   B.     Legal Claims
                                  16          Plaintiff’s complaint contains no claims of any kind. Rather, he asks “to talk to
                                  17   someone from your office” because “theres [sic] to [sic] much to list.” (Compl., Dkt. No.
                                  18   11 at 3.) This falls far short of supplying “sufficient factual matter, accepted as true, to
                                  19   state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citation
                                  20   omitted). In his amended complaint, plaintiff must state specific facts plausibly showing
                                  21   that a person acting under color of state law violated his federal constitutional rights.
                                  22                                          CONCLUSION
                                  23          The complaint is DISMISSED with leave to file an amended complaint on or before
                                  24   March 2, 2020. The amended complaint must include the caption and civil case number
                                  25   used in this order (19-05694 RS (PR)) and the words FIRST AMENDED COMPLAINT
                                  26   on the first page. The amended complaint must also appear on this Court’s form. Because
                                  27   an amended complaint completely replaces the previous complaints, plaintiff must include
                                  28                                        ORDER DISMISSING THE COMPLAINT WITH LEAVE TO AMEND
                                                                                                         CASE NO. 19-cv-05694-RS
                                                                                       2
                                   1   in his amended complaint all the claims he wishes to present and all of the defendants he
                                   2   wishes to sue. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Any claims
                                   3   not raised in the amended complaint will be deemed waived. Plaintiff may not incorporate
                                   4   material from the prior complaint by reference. No extensions of time will be granted.
                                   5   Failure to file an amended complaint in accordance with this order will result in
                                   6   dismissal of this action under Federal Rule of Civil Procedure 41(b) without further
                                   7   notice to plaintiff.
                                   8          It is plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court
                                   9   informed of any change of address by filing a separate paper with the clerk headed “Notice
                                  10   of Change of Address.” He must comply with the Court’s orders in a timely fashion or ask
                                  11   for an extension of time to do so. Failure to comply may result in the dismissal of this
                                  12   action pursuant to Federal Rule of Civil Procedure 41(b).
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.
                                  14   Dated: January ___,
                                                       24 2020
                                                                                          _________________________
                                  15
                                                                                              RICHARD SEEBORG
                                  16                                                        United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                       ORDER DISMISSING THE COMPLAINT WITH LEAVE TO AMEND
                                                                                                        CASE NO. 19-cv-05694-RS
                                                                                      3
